Order filed August 15, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00188-CR
                                 ____________

                          ERIK LAMPLEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 23rd District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 83558-CR


                                     ORDER

      Appellant is represented by appointed counsel, Faye Gordon. Appellant’s
brief was originally due May 13, 2019. We have granted a total of 90 days to file
appellant’s brief until August 12, 2019. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional circumstances.
No brief was filed. On August 7, 2019, counsel filed a further request for extension
of time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the request.

      We deny the request for extension and issue the following order.

      We order Faye Gordon to file a brief with the clerk of this court on or before
September 12, 2019. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel Consists of Justices Christopher, Spain, and Poissant.